IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


L.H. AND T.H.,                            : No. 286 WAL 2015
                                          :
                  Petitioners             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
DEPARTMENT OF PUBLIC WELFARE,             :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.